DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 1/8/2021.  Claims 1-7, 9, and 11 are now pending in the present application.  Claims 8, 10, and 12 have been canceled by the Applicant.  This Action is made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 9, and 11 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (U.S. Patent Application Publication No. 2015/0244853 A1) (hereinafter Shin).

Regarding claim 1, Shin discloses  a remotely controlled device that is remotely 
a first communicator by which the remotely controlled device communicates with the first remote control device (Figure 1 and paragraphs 0061, 0073, and 0077 the electronic device will be referred to as a first electronic device, and first, second, third neighbor devices located adjacent to the electronic device will be referred to as second, third, and fourth electronic devices.  The electronic device 101 may include a communication interface (or a communication module) 160.  The communication interface 160 may enable the electronic device 101 to communicate with an external electronic device (for example, the electronic device 104 or the server 106).  For example, the communication interface 160 may connect to a network 162 through wired or wireless communication to communicate with the external electronic device.  The wireless communication may include at least one of Wireless Fidelity (WiFi), WiFi Direct, Bluetooth (BT), Near Field Communication (NFC), GPS, and cellular communication (for example, Long-Term Evolution (LTE), Long-Term Evolution Advanced (LTE-A), Code Division Multiple Access (CDMA), Wideband Code Division Multiple Access (WCDMA), Universal Mobile Telecommunications System (UMTS), Wireless Broadband (WiBro), Global System for Mobile Communications (GSM), and the like).  Figure 3 and paragraph 0106 disclose 
a second communicator by which the remotely controlled device communicates with the second remote control device (Figure 1 and paragraphs 0061, 0073, and 0077 the electronic device will be referred to as a first electronic device, and first, second, third neighbor devices located adjacent to the electronic device will be referred to as second, third, and fourth electronic devices.  The electronic device 101 may include a communication interface (or a communication module) 160.  The communication interface 160 may enable the electronic device 101 to communicate with an external electronic device (for example, the electronic device 104 or the server 106).  For example, the communication interface 160 may connect to a network 162 through wired or wireless communication to communicate with the external electronic device.  The wireless communication may include at least one of Wireless Fidelity (WiFi), WiFi Direct, Bluetooth (BT), Near Field Communication (NFC), GPS, and cellular communication (for example, Long-Term Evolution (LTE), Long-Term Evolution Advanced (LTE-A), Code Division Multiple Access (CDMA), Wideband Code Division Multiple Access (WCDMA), Universal Mobile Telecommunications System (UMTS), Wireless Broadband (WiBro), Global System for Mobile Communications (GSM), and the like).  Figure 4 and paragraph 0114 disclose the second electronic device 320 may convert the WiFi connection which is the previous connection to the third electronic device 330, into a Bluetooth connection that can be supported by both the second and third electronic devices 320 and 330);
a hardware processor (Figure 1 and paragraph 0061 disclose the electronic device 101 may include a processor 120) configured to:
when the first remote control device is communicably connected to the remotely controlled device via the first communicator, determine whether an instruction to cancel a state 
perform control to disconnect the communication with the first remote control device via 

Regarding claim 2, as applied to claim 1 above, Shin wherein the hardware processor is 
determine whether the second remote control device is in operation (Figure 1 and paragraph 0061 disclose the electronic device 101 may include a processor 120.  Figure 5 and paragraph 0149 disclose in operation 545, the second electronic device 502 may establish a first communication connection (for example, pairing or host/client connection) to the third electronic device 503 to resume the paused/stopped first service through the connected third electronic device 503.  The second electronic device 502 may connect to the third electronic device 503 through Out Of Band (OOB) pairing.  The OOB pairing is a communication connection method of using a channel that is different from a communication channel between the first and third electronic devices 501 and 503.  The second electronic device 502 may terminate the communication connection to the first electronic device 501), and
perform the control to disconnect the communication with the first remote control device via the first communicator and start the communication with the second remote control device via the second communicator, in response to a determination that the second remote control device is in operation (Figure 5 and paragraph 0149 disclose in operation 545, the second electronic device 502 may establish a first communication connection (for example, pairing or host/client connection) to the third electronic device 503 to resume the paused/stopped first service through the connected third electronic device 503.  The second electronic device 502 may connect to the third electronic device 503 through Out Of Band (OOB) pairing.  The OOB pairing is a communication connection method of using a channel that is different from a communication channel between the first and third electronic devices 501 and 503.  The second electronic device 502 may terminate the communication connection to the first electronic device 501).

Regarding claim 4, as applied to claim 1 above, Shin further discloses wherein the hardware processor is further configured to perform control to disconnect the communication with the second remote control device via the second communicator and start the communication with the first remote control device via the first communicator, in response to a determination that a start instruction signal of the communication with the first remote control device via the first communicator is received in a state in which the first remote control device is not communicably connected to the remotely controlled device via the first communicator (Figure 1 and paragraph 0061 disclose the electronic device 101 may include a processor 120.  Figure 12 and paragraphs 0163 and 0164 disclose in operation 940, the first electronic device 901 may establish a first communication connection (for example, pairing or a host/client connection) to the third electronic device 903 to resume the paused/stopped first service through the connected third electronic device 903.  In operation 945, the first electronic device 901 may establish a second communication connection (for example, pairing or a host/client connection) to the fourth electronic device 904 to resume the paused/stopped second service through the connected fourth electronic device 904.  Figure 3 illustrates Third Electronic Device 330 being connected to First Electronic Device 310 by WIFI).

Regarding claim 6, as applied to claim 1 above, Shin further discloses wherein the hardware processor is further configured to perform control to disconnect the communication with the second remote control device via the second communicator and start the communication with the first remote control device via the first communicator, in response to a determination that a start instruction signal of the communication with the first remote control device via the 

Regarding claim 9, Shin discloses a communication control method in a remotely controlled device that is remotely controlled by a first remote control device and a second remote control device, the remotely controlled device including a first communicator by which the remotely controlled device communicates with the first remote control device and a second 
when the first remote control device is communicably connected to the remotely controlled device via the first communicator, determining whether an instruction to cancel a state of being remotely controlled by the first remote control device is detected, by determining (i) whether a signal instructing cancellation of the state of being remotely controlled by the first remote control device has been received from the first remote control device, and (ii) whether an operation of a predetermined key is detected by an operation detector which detects an operation of the predetermined key by a user (Paragraph 0019 discloses in accordance with another aspect of the present disclosure, the method may further include detecting an event needing a transfer of a control right, wherein the event occurs according to at least one of an input from a user, a request from the first electronic device, and a distance between the first electronic device and the second electronic device.  Figure 2 and paragraphs 0078, 0081, and 0082 disclose the connection control module 170 may include a host module 210.  The host module 210 may detect a first event needing a transfer of the control right or a change of a host.  The first event may occur according to an input from a user, a request from a neighbor device, or a distance between the electronic device and a neighbor device.  The host module 210 may receive an input from a user through an input/output interface (for example, the input/output interface 140), the communication interface 160, or the display (for example, the display 150).  The user may select a button, an icon, or a menu item through the input/output interface or the display, may input a voice instruction through a microphone of the input/output interface, or may input a gesture or motion through a camera of the first electronic device.  Figure 3 illustrates Third Electronic 
performing control to disconnect the communication with the first remote control device via the first communicator and start communication with the second remote control device via the second communicator, in response to a determination that the instruction to cancel the state of being remotely controlled by the first remote control device is detected (Paragraph 0085 discloses if the host module 210 determines that a first event needing a transfer of a control right or a change of a host has occurred while the first electronic device controls the third and/or fourth electronic device, the host module 210 may transfer first information for the third and/or fourth electronic device to the second electronic device through the communication interface so that the second electronic device can control the third and/or fourth electronic device.  That is, the host module 210 may transfer a control right for the third and/or fourth electronic device to the second electronic device.  Figure 4 and paragraphs 0108 and 0112-0114 disclose a control right of the first electronic device 310 is transferred to the second electronic device 320 according to movement of the first electronic device 310 is assumed.  First information that is transmitted from the first electronic device 310 to the second electronic device 320 after the first event occurs may include control right information (for example, information for transferring the control right to the second electronic device 320) for the neighbor devices.  After transferring the control right to the second electronic device 320, the first electronic device 310 may disconnect from the third and fourth devices 330 and 340, disable host capability with respect to the third 

Regarding claim 11, Shin discloses a non-transitory computer readable storage medium storing a program for a computer of a remotely controlled device that is remotely controlled by a first remote control device and a second remote control device, the remotely controlled device including a first communicator by which the remotely controlled device communicates with the first remote control device and a second communicator by which the remotely controlled device communicates with the second remote control device, and the program being executable by the computer to control the computer to perform processing (Figure 1 and paragraph 0064 and 0073 disclose the memory 130 may store commands or data received from or created by the processor 120 or the components (for example, the input/output interface 140, the display 150, the communication interface 160, or the connection control module 170).  The memory 130 may include programming modules, such as, for example, a kernel 131, middleware 132, an Application Programming Interface (API) 133, an application 134, or the like.  Each of the programming modules may be software, firmware, hardware, or a combination of two or more of the aforementioned devices.  The communication interface 160 may enable the electronic device 101 to communicate with an external electronic device (for example, the electronic device 104, or the server 106).  For example, the communication interface 160 may connect to a network 162 through wired or wireless communication to communicate with the external electronic device.  The wireless communication may include at least one of Wireless Fidelity (WiFi), WiFi Direct, 
when the first remote control device is communicably connected to the remotely controlled device via the first communicator, determining whether an instruction to cancel a state of being remotely controlled by the first remote control device is detected, by determining (i) whether a signal instructing cancellation of the state of being remotely controlled by the first remote control device has been received from the first remote control device, and (ii) whether an operation of a predetermined key is detected by an operation detector which detects an operation of the predetermined key by a user (Paragraph 0019 discloses in accordance with another aspect of the present disclosure, the method may further include detecting an event needing a transfer of a control right, wherein the event occurs according to at least one of an input from a user, a request from the first electronic device, and a distance between the first electronic device and the second electronic device.  Figure 1 and paragraph 0061 disclose the electronic device 101 may include a processor 120 and a connection control module 170.  Figure 2 and paragraphs 0078, 0081, and 0082 disclose the connection control module 170 may include a host module 210.  The host module 210 may detect a first event needing a transfer of the control right or a change of a host.  The first event may occur according to an input from a user, a request from a neighbor device, or a distance between the electronic device and a neighbor device.  The host module 210 may receive an input from a user through an input/output interface (for example, the input/output 
performing control to disconnect the communication with the first remote control device via the first communicator and start communication with the second remote control device by the second communicator, in response to a determination that the instruction to cancel the state of being remotely controlled by the first remote control device is detected (Figure 1 and paragraph 0061 disclose the electronic device 101 may include a processor 120.  Paragraph 0085 discloses if the host module 210 determines that a first event needing a transfer of a control right or a change of a host has occurred while the first electronic device controls the third and/or fourth electronic device, the host module 210 may transfer first information for the third and/or fourth electronic device to the second electronic device through the communication interface so that the second electronic device can control the third and/or fourth electronic device.  That is, the host module 210 may transfer a control right for the third and/or fourth electronic device to the second electronic device.  Figure 4 and paragraphs 0108 and 0112-0114 disclose a control right of the first electronic device 310 is transferred to the second electronic device 320 according to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Liu (U.S. Patent Application Publication No. 2009/0073313 A1) (hereinafter Liu).

Regarding claim 3, as applied to claim 2 above, Shin further discloses wherein the hardware processor is further configured to, in response to the determination that the instruction to cancel the state of being remotely controlled by the first remote control device is detected, disconnect the communication with the first remote control device via the first communicator (Figure 5 and paragraph 0148 disclose in operation 540, the first electronic device 501 may terminate the first communication connection to the third electronic device 503 and/or stop providing the first service to the third electronic device 503.  Also, the first electronic device 501 may terminate the second communication connection to the fourth electronic device 504 and/or stop providing the second service to the fourth electronic device 504).
Shin does not explicitly disclose in response to a determination that the second remote control device is not in operation control the remotely controlled device based on an operation detected by the operation detector.
In analogous art, Liu discloses in response to a determination that the second remote control device is not in operation control the remotely controlled device based on an operation detected by the operation detector (Paragraphs 0036 and 0037 disclose the LCD TV with a camera sensor embedded can have the following functions: 1. When the TV remote controller is missing, the user still can switch or adjust the channel, power source, PIP, volume, brightness, or contrast by hand).
It would have been obvious before the effective filing date of the claimed invention to a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Shin and Liu to obtain the invention as specified in claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Jeanne et al. (U.S. Patent Application Publication No. 2014/0198697 A1) (hereinafter Jeanne).

Regarding claim 5, as applied to claim 4 above, Shin discloses the claimed invention except explicitly disclosing wherein the start instruction signal is received via the second communicator which has a communication-related power consumption lower than a communication-related power consumption of the first communicator.
In analogous art, Jeanne discloses wherein the start instruction signal is received via the second communicator which has a communication-related power consumption lower than a communication-related power consumption of the first communicator (Paragraph 0047 discloses another application example is an item of storage server equipment intended to be used on a local 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate initiating a connection with a Bluetooth signal and then communicating with a Wi-Fi signal, as described in Jeanne, with communicating by WI-FI and Bluetooth, as described in Shin, because doing so is using a known technique to improve a similar method in the same way.  Combining initiating a connection with a Bluetooth signal and then communicating with a Wi-Fi signal of Jeanne with communicating by WI-FI and Bluetooth of Shin was within the ordinary ability of one of ordinary skill in the art based on the teachings of Jeanne.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Shin and Jeanne to obtain the invention as specified in claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Chukwu (U.S. Patent Application Publication No. 2008/0122959 A1) (hereinafter Chukwu).

Regarding claim 7, as applied to claim 1 above, Shin discloses the claimed invention except explicitly disclosing further comprising an imager, wherein the hardware processor is further configured to: control the first communicator to transmit an image taken by the imager via the communication with the first remote control device, and control the second communicator to not transmit the image taken by the imager via the communication with the 
In analogous art, Chukwu discloses an imager (Figure 1 and paragraph 0013 disclose camera 9C),
wherein the hardware processor is further configured to:
control the first communicator to transmit an image taken by the imager via the communication with the first remote control device (Paragraph 0003 discloses while the remote control is specially designed for the user, for operating the camera and for entering the address or location were the camera will be install around the premises.  When any emergency condition is detected by any of the detectors in the camera, the exact picture of the emergency condition and some text message stating the emergency and the text message that was enter by the user stating the location or address of the emergency are automatically sent by the camera to any programmed cellular telephone that it telecommunication number has been set by the user, and the text sent automatically along with the still picture or motion picture by the camera to any preferred cellular telephone of the users choice can be a still text message automatically inserted or attach or placed below or at the top of the picture in the case of a still picture or a moving text message, moving across the picture repeatedly at the top or button of the video in the case of a motion picture.  The user can also program his or her cellular telephone number for self-automatic emergency picture with text message alert sent automatically by the camera by means of any available telecommunication network.  Figure 5 and paragraph 0026 disclose the network connecting circuit will automatically send out the picture with the text, by means of any available telecommunication network or provider, to be received by any program cellular telephone (number) that can receive the emergency picture), and
control the second communicator to not transmit the image taken by the imager via the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a camera providing a picture to cellular telephone acting as a remote control device, but not to another remote control device, as described in Chukwu, with a cell phone and another device acting as remote control devices, as described in Shin, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a camera 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Shin and Chukwu to obtain the invention as specified in claim 7.
Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive.
On pages 11 and 12 in the Remarks, Applicant argues that that Shin does not disclose all of the features recited in amended independent claim 1.  In Shin, the smart phone (controlling device) selectively controls operation of the smart watch and the smart glasses (remotely controlled devices).  The smart phone of Shin is the master device, whereas the smart watch and the smart glasses are slave devices.  It is respectfully submitted that the smart phone of Shin does not correspond to the remotely controlled device of the present invention as recited in amended independent claim 1.  It is respectfully submitted, moreover, that the smart watch/glasses of Shin do not perform the processes performed under control of the hardware processor of the remotely controlled device of the present invention as recited in amended independent claim 1.
Figure 2 and paragraph 0078 of Shin disclose a first electronic device (for example, a smart phone), a second electronic device (for example, a smart watch), a third electronic device (for example, smart glasses), and a fourth electronic device (for example, a headset).  The smart phone (first electronic device) of Shin does not correspond to the remotely controlled device of 
In that context, Shin discloses  a remotely controlled device that is remotely controlled by a first remote control device and a second remote control device (Figures 3 and 4 and paragraph 0078 disclose a third electronic device (for example, smart glasses).  Paragraph 0085 discloses If the host module 210 determines that a first event needing a transfer of a control right or a change of a host has occurred while the first electronic device controls the third and/or fourth electronic device, the host module 210 may transfer first information for the third and/or fourth electronic device to the second electronic device through the communication interface so that the second electronic device can control the third and/or fourth electronic device), the remotely controlled device comprising:
a first communicator by which the remotely controlled device communicates with the first remote control device (Figure 1 and paragraphs 0061, 0073, and 0077 the electronic device will be referred to as a first electronic device, and first, second, third neighbor devices located adjacent to the electronic device will be referred to as second, third, and fourth electronic devices.  The electronic device 101 may include a communication interface (or a communication module) 160.  The communication interface 160 may enable the electronic device 101 to communicate with an external electronic device (for example, the electronic device 104 or the server 106).  For example, the communication interface 160 may connect to a network 162 
a second communicator by which the remotely controlled device communicates with the second remote control device (Figure 1 and paragraphs 0061, 0073, and 0077 the electronic device will be referred to as a first electronic device, and first, second, third neighbor devices located adjacent to the electronic device will be referred to as second, third, and fourth electronic devices.  The electronic device 101 may include a communication interface (or a communication module) 160.  The communication interface 160 may enable the electronic device 101 to communicate with an external electronic device (for example, the electronic device 104 or the server 106).  For example, the communication interface 160 may connect to a network 162 through wired or wireless communication to communicate with the external electronic device.  The wireless communication may include at least one of Wireless Fidelity (WiFi), WiFi Direct, Bluetooth (BT), Near Field Communication (NFC), GPS, and cellular communication (for example, Long-Term Evolution (LTE), Long-Term Evolution Advanced (LTE-A), Code Division Multiple Access (CDMA), Wideband Code Division Multiple Access (WCDMA), Universal Mobile Telecommunications System (UMTS), Wireless Broadband (WiBro), Global System for Mobile Communications (GSM), and the like).  Figure 4 and paragraph 0114 disclose 
a hardware processor (Figure 1 and paragraph 0061 disclose the electronic device 101 may include a processor 120) configured to:
when the first remote control device is communicably connected to the remotely controlled device via the first communicator, determine whether an instruction to cancel a state of being remotely controlled by the first remote control device is detected, by determining (ii) whether an operation of a predetermined key is detected by an operation detector which detects an operation of the predetermined key by a user (Paragraph 0019 discloses in accordance with another aspect of the present disclosure, the method may further include detecting an event needing a transfer of a control right, wherein the event occurs according to at least one of an input from a user, a request from the first electronic device, and a distance between the first electronic device and the second electronic device.  Figure 2 and paragraphs 0078, 0081, and 0082 disclose the connection control module 170 may include a host module 210.  The host module 210 may detect a first event needing a transfer of the control right or a change of a host.  The first event may occur according to an input from a user, a request from a neighbor device, or a distance between the electronic device and a neighbor device.  The host module 210 may receive an input from a user through an input/output interface (for example, the input/output interface 140), the communication interface 160, or the display (for example, the display 150).  The user may select a button, an icon, or a menu item through the input/output interface or the display, may input a voice instruction through a microphone of the input/output interface, or may input a gesture or motion through a camera of the first electronic device.  Figure 3 illustrates 
perform control to disconnect the communication with the first remote control device via the first communicator and start communication with the second remote control device via the second communicator, in response to a determination that the instruction to cancel the state of being remotely controlled by the first remote control device is detected (Paragraph 0085 discloses if the host module 210 determines that a first event needing a transfer of a control right or a change of a host has occurred while the first electronic device controls the third and/or fourth electronic device, the host module 210 may transfer first information for the third and/or fourth electronic device to the second electronic device through the communication interface so that the second electronic device can control the third and/or fourth electronic device.  That is, the host module 210 may transfer a control right for the third and/or fourth electronic device to the second electronic device.  Figure 4 and paragraphs 0108 and 0112-0114 disclose a control right of the first electronic device 310 is transferred to the second electronic device 320 according to movement of the first electronic device 310 is assumed.  First information that is transmitted from the first electronic device 310 to the second electronic device 320 after the first event occurs may include control right information (for example, information for transferring the control right to the second electronic device 320) for the neighbor devices.  After transferring the control right to the second electronic device 320, the first electronic device 310 may disconnect 
Consequently, in view of the above reasons and having addressed each of Applicant’s arguments, the previous rejection is maintained and made FINAL by the Examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642